 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          JOHN WHITE, SHELLI PARK,                           CASE NO. C20-841 MJP

11                                  Plaintiffs,                DISMISSAL ORDER

12                  v.

13          LIBERTY MUTUAL INSURANCE
            COMPANY, LIBERTY INSURANCE
14          CORPORATION,

15                                  Defendants.

16

17
            The Court having been notified of the settlement of this case, and it appearing that no
18
     issue remains for the court’s determination,
19
            IT IS ORDERED that this action and all claims asserted herein are DISMISSED with
20
     prejudice and without costs to any party.
21
            In the event that the settlement is not perfected, any party may move to reopen the case,
22
     provided that such motion is filed within sixty (60) days of the date of this order. The trial date
23
     and pretrial dates previously set are hereby VACATED.
24


     DISMISSAL ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated July 8, 2021.

 3                                                       A
                                                         Marsha J. Pechman
 4
                                                         United States Senior District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     DISMISSAL ORDER - 2
